DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Amendment filed 9/27/2021 has been entered. The previous rejection under 35 UC 112 is withdrawn in light of applicant’s amendments. Claims 59-78 are currently pending in this application. Claims 70 and 75-78 are withdrawn.
Response to Arguments
Applicant's arguments filed 9/27/2021 have been fully considered but they are not persuasive. 
	With regard to applicant’s argument that Grotz does not teach that the lamellar sheets non-breachingly cover the bones, without being embedded in the bones as recited in the newly amended claim, the examiner disagrees. Grotz teaches that the implant is adapted to preserve viable joint tissue and placed with minimal surgery (paragraph 0299) and that the overall intent is to do what is necessary to restore function and nothing more in order to spare the patient removal of injured tissues that may recover or regrow (paragraph 0257). Though Grotz teaches debriding and minimal surgery, the system of Grotz is interpreted to non-breachingly covering the bones since Grotz is merely removing damaged tissue and preserving normal cartilage/tissue such that the integrity of the articular surface is not disrupted or altered. It is noted that the term “integrity” is interpreted as the quality of being in good condition. The examiner also notes that this limitation is functional and it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does Ex parte Masham, 2 USPQ2d 1647 (1987). The examiner maintains that the cementless bony joint resurfacing system taught by Grotz meets the claimed structural limitations and therefore meets the claim since the lamellar sheets are fully capable of non-breachingly covering the bones as claimed, particularly if there is no damaged tissue to be removed.
	With regard to applicant’s argument that Grotz teaches away from a system that cementlessly covers the bone because Grotz teaches the use of cement throughout his application, the examiner disagrees. The examiner first notes that disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). See MPEP 2123(II). Therefore, regardless of whether Grotz teaches the use of cement, Grotz also teaches cementless applications throughout (see paragraphs 0153 and 0160, for example, which discloses the use of attachment tabs to couple the implant to the bone) and meets this claimed limitation. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 59-63, 66, and 71-74 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US Patent Application Publication No. 2014/0316526 A1 to Grotz (Grotz).
Regarding at least claim 59
Grotz teaches a resilient interpositional arthroplasty implant for application into a joint to pad cartilage defects, cushion, and replace or restore the natural articular surface, which may preserve joint integrity, reduce pain and improve function (abstract).

    PNG
    media_image1.png
    240
    299
    media_image1.png
    Greyscale
 
Grotz meets the limitations of a cementless bony joint resurfacing system (paragraphs 0086 and 0209, line 13-15), comprising: at least a first lamellar sheet (paragraph 0103, lines 1-2 of the implant coupled to femur) having an articular surface (outer surface; paragraph 0133) and a bone covering surface (inner surface; paragraph 0171) configured to engage an articular surface of a first bone (femur); at least a second lamellar sheet (paragraph 0103, lines 1-2 of the implant coupled to tibia and both tibia and femur implants are used; paragraph 0209, lines 13-15) having an articular surface 
Regarding at least claim 60
Grotz teaches the system according to claim 59, wherein a cross-section geometry of the articular surface of the first lamellar sheet (of the femoral implant) parallels and follows the cross-section geometry of the articular surface of the second lamellar sheet (of the tibial implant). It is clear from Grotz that the articular surfaces of the first and second lamellar sheets are glidingly moveable along each other in the disclosed knee joint (paragraph 0235) where both the tibia and femur implants (paragraph 0209, lines 13-15).
Regarding at least claim 61
Grotz teaches the system according to claim 59, wherein the bone covering surfaces of the first and/or second lamellar sheets are at least partially coated with a 
Regarding at least claim 62
Grotz teaches the system according to claim 59, wherein said first lamellar sheet is a femoral lamellar sheet having a bone covering surface configured to engage a femur articular surface of a user and said second lamellar sheet is a tibial lamellar sheet having a bone covering surface configured to engage a tibia articular surface of a user (where both tibia and femur implants are used; paragraph 0209, lines 13-15).
Regarding at least claim 63
Grotz teaches the system according to claim 62, wherein the system comprises a patellar lamellar sheet having a patella articular surface and a patella covering surface configured to engage a patella articular surface of a user, wherein said 5articular surface of said first lamellar sheet is configured to receive the articular surface of said patellar lamellar sheet (Grotz discloses use of the implant on the patellar in paragraph 0098, use of the implant on the femur and the tibia (at least) in paragraph 0209 and discloses that use of a femoral implant does not rule out the option of also using a patellar implant in paragraph 0240).
Regarding at least claim 66
Grotz teaches the system according to claim 62, wherein at least one of the first and second lamellar sheets also includes a trough or groove (trochlear groove when the first implant is a patellofemoral component; paragraph 0235) along a longitudinal axis (Q-Q) (fig. 15C).
Regarding at least claim 71

Regarding at least claim 72
Grotz teaches the system according to claim 59, wherein at least one portion of said first lamellar sheet is thicker than remaining portions of said first lamellar sheet (paragraphs 0096 and 0203, lines 42-46).
Regarding at least claim 73
Grotz teaches the system according to claim 59, wherein the system includes one or more slots (paragraph 0118 and 0186) along at least one edge of the first and/or second lamellar sheet and/or along a rib protruding from the first and/or second lamellar sheets, such that the slot aligns with at least a portion of a condylar and/or bicondylar articular surface (paragraph 0153).
Regarding at least claim 74
Grotz teaches the system according to claim 73, wherein said slots are configured to receive a locking screw (paragraphs 0153 and 0186).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 64, 65, and 67 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grotz in view of US Patent Application Publication No. 2014/0228964 A1 to Lew et al. (Lew).
Regarding at least claim 64
Grotz teaches the invention substantially as claimed according to claim 62, as well as use of the implant as a patellofemoral implant having a trochlear groove for articulation with a patellar (paragraph 0235, lines 1-2). However, Grotz does not explicitly teach that the trochlear groove includes one or more ribs that protrude from the surface of the at least one of the first and second lamellar sheet and form guard-rail structures so that to limit excessive lateral movement of a bone or cartilage gliding over one of the first and/or second lamellar sheet.
Lew teaches a knee implant for use in a total knee arthroplasty, the implant including a femoral component having a trochlear groove and an intercondylar notch (abstract). Lew teaches that the geometry of the trochlear groove includes a lateral ridge (rib) and a medial ridge (rib), wherein a high lateral ridge is better able to guide the patellar component into the trochlea in early flexion, and together with a deepened trochlear groove, is better able to contain the patellar component within the groove with more normal patellofemoral tracking with less patellar tilt and rotation, and decrease the chances for patellar subluxation or dislocation (paragraph 0060). It can be seen from fig. 13 that the ridges (ribs) of Lew form guard-rail-like structures.

    PNG
    media_image2.png
    194
    353
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the trochlear groove of the femoral component of Grotz to include ridges (ribs forming guard-rail-like structures), such as those taught by Lew, in order to better contain the patellar component within the groove with more normal patellofemoral tracking with less patellar tilt and rotation, and decrease the chances for patellar subluxation or dislocation, as taught by Lew.
Regarding at least claim 65
Grotz in view of Lew teaches the invention substantially as claimed according to claim 64. However, Grotz does not teach wherein the height of ribs from the articular surface is at least one of constant and variable.
Lew clearly teaches that the lateral ridge is higher, for the purpose of better guiding the patellar component into the trochlea in early flexion (paragraph 0060 and fig. 13). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the trochlear groove of the femoral component of Grotz in view of Lew to include that the height of ridges (ribs forming guard-rail-like structures) is one of constant and variable, in order to better guide the patellar component into the trochlea in early flexion, as taught by Lew.
Regarding at least claim 67
Grotz teaches the invention substantially as claimed according to claim 66, including a trough or groove (trochlear groove; paragraph 0235). However, Grotz does not explicitly teach wherein two or more ribs protrude from the articular surface of one of the first and second lamellar sheets and sandwich said trough or groove therebetween.
Lew teaches a knee implant for use in a total knee arthroplasty, the implant including a femoral component having a trochlear groove and an intercondylar notch (abstract). Lew teaches that the geometry of the trochlear groove includes a lateral ridge (rib) and a medial ridge (rib), wherein a high lateral ridge is better able to guide the patellar component into the trochlea in early flexion, and together with a deepened trochlear groove, is better able to contain the patellar component within the groove with more normal patellofemoral tracking with less patellar tilt and rotation, and decrease the chances for patellar subluxation or dislocation (paragraph 0060). It can be seen from fig. 13 that the ribs (B and D) protrude from the surface and sandwich the trough or groove (C) therebetween.

    PNG
    media_image2.png
    194
    353
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the trochlear groove of the femoral component of Grotz to include ridges (ribs) that protrude from the surface of one of the .
Claims 68 and 69 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grotz in view of Lew, as applied to claim 66 above, and further in view of US Patent No. 4,007,495 to Frazier (Frazier).
Grotz in view of Lew teaches the invention substantially as claimed according to claim 66. Grotz in view of Lew also teaches a patellofemoral implant component having a trough or groove that articulates with a patellar component (Grotz; paragraph 0235 and Lew; paragraph 0060). 
However, Grotz in view of Lew does not teach that the patellofemoral implant includes at least one rib along a center of the trough such that the transverse cross section of said trough is W-shaped or that the first lamellar sheet includes the trough configured to engage at least one rib of said second lamellar sheet, wherein said rib comprises at least one protrusion such that the trough is configured to glide over the at least one rib. 
Frazier teaches a patella-femoral prosthesis comprising a patellar prosthesis and a femoral prosthesis which are connected to each other for relative sliding movement (gliding over; abstract). The engagement between a projection (rib; 20) carried by the femoral prosthesis (first lamellar sheet; 10) and a slot (trough; 22) formed in the patellar prosthesis (second lamellar sheet; 16) prevents undesirable separation of dislocation of 

    PNG
    media_image3.png
    223
    176
    media_image3.png
    Greyscale

 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the interaction between the patellar component (second lamellar sheet) and the femoral component (first lamellar sheet) of Grotz in view of Lew to include at least one rib (projection) along a center of the trough (patellar groove) such that the transverse cross section of said trough is W-shaped, as well as to include that the first lamellar sheet (femoral component) includes at least one trough (slot) configured to engage at least one rib (projection) of said second lamellar sheet (patellar component), wherein said rib comprises at least one protrusion such that the trough is configured to glide over the rib articular surface, in order to prevent undesirable separation or dislocation of the prostheses with respect to each other, as taught by Frazier.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A HOBAN whose telephone number is (571)270-5785.  The examiner can normally be reached on Monday-Friday 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/M.A.H/Examiner, Art Unit 3774          

                                                                                                                                                                                              
/JERRAH EDWARDS/Supervisory Patent Examiner, Art Unit 3774